Title: To James Madison from William Eustis, 19 March 1815
From: Eustis, William
To: Madison, James


                    (private)
                    
                        Dear Sir,
                        Boston March 19th. 1815.
                    
                    The unusually bad state of the roads with the shortness of time appear to cut me off from the dependence I placed of making to you my personal respects. It is as difficult for me to realize as to reconcile myself to the idea of leaving the country without the satisfaction of seeing you; and yet from all appearances such will be my lot. In such anticipation I have tho’t it prudent and proper to send on Mr Everett for the purpose of receiving my instructions together with any other information or directions whether of a public or confidential nature which it may be judged necessary to give; and also to collect & take charge of the papers and documents which are proper to accompany the mission. Mr Everett is in every respect trust worthy. Among the memoranda given to him I have requested him to enquire whether an authority will be given to repair the house belonging to the U. States at the Hague which is represented to be in a state not reputable to its owners. To know whether the expence of repairing it will be authorized before I leave the country, may be personally convenient. ⟨Ag⟩ain and I reflect that there may be subjects of a public nature which might be communicated in case I was personally present. This reflection gives me uneasiness. Expecting to embark in the beginning of April I see no remedy. It remains only to express to repeat my congratulations on the glorious event which (as I anticipated in my penultimate) has crowned and rewarded all your toils & anxieties. To me they have been well known. I have witnessed, watched over them, prayed for their success. Of the effect and more particularly in this part of the country, the limits of a letter will not allow me to speak. The subject is boundless overwhelming. A knowlege of human nature teaches that it is as full as complete as entire, not as heart could wish, but as any reasonable expectation would warrant. For your future prosperity and happiness public & private for your health which I hope a release from the extreme pressure with which you have been borne down will restore and confirm my ardent wishes my prayers will ascend.
                    To Mrs Madison Mrs E. joins in offering respect and the highest acknowlegements. With truth & sincerity I shall never cease to be Dear sir, your respectful & affection⟨at⟩e friend
                    
                        
                            William Eustis
                        
                    
                